Valcent Products Inc. (A Development Stage Company) Interim Consolidated Financial Statements For the Nine Months Ended December 31, 2009 and 2008 Unaudited and Prepared by Management (Expressed in Canadian Dollars) Index Page Interim Consolidated Financial Statements Interim Consolidated Balance Sheets 1 Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit 2 Interim Consolidated Statements of Cash Flows 3 Notes to the Interim Consolidated Financial Statements 4 – 15 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the interim financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim consolidated financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim consolidated financial statements by an entity’s auditor. Valcent Products Inc. (A Development Stage Company) Interim Consolidated Balance Sheets Unaudited and Prepared by Management (Expressed in Canadian Dollars) December 31, 2009 March 31,2009 ASSETS Current Cash and cash equivalents $ 62,866 $ 224,769 Accounts receivable (Note 5) 842,270 920,235 Prepaid expenses 111,536 102,670 Inventories (Note 6) 29,792 34,072 1,046,464 1,281,746 Property and Equipment (Note 3) 1,181,032 1,070,216 Product License (Note 4) 1 1 $ 2,227,497 $ 2,351,963 LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ 691,247 $ 541,802 Promissory notes payable (Note 8) 460,290 2,643,514 Due to related parties (Note 8) 80,602 186,645 Convertible notes (Note 7) 1,390,473 11,228 2,622,612 3,383,189 Shareholders' Deficiency Share capital (Note 10) 42,167,593 21,957,516 Contributed surplus (Note 10) 5,528,686 5,462,219 Commitment to issue shares - 16,955,228 Equity component of convertible notes - 4,310 Accumulated deficit from prior operations (3,237,370 ) (3,237,370 ) Accumulated deficit during the development stage (44,854,024 ) (42,173,129 ) (395,115 ) (1,031,226 ) $ 2,227,497 $ 2,351,963 Nature of business and ability to continue as a going concern (Note 1) Commitments (Notes 4, 5, 7, 9 and 10) Subsequent events (Note 12) On behalf of the Board (signed)“Chris Bradford”(signed)“Gerry Jardine” DirectorDirector See Notes to the Interim Consolidated Finacial Statements Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit Unaudited and Prepared by Management (Expressed in Canadian Dollars) Three Months Ended December 31, Nine Months Ended December 31, 2009 2008 2009 2008 Expenses Product development (Note 8) $283,582 $2,403,380 $1,502,269 $6,057,847 Interest and accretion (137,543) 1,452,336 177,877 2,897,432 Investor relations (Note 10) 47,988 201,229 137,757 791,950 Advertising and media development (Note 10) 7,909 77,465 87,539 448,418 Professional fees (Note 8) 33,735 132,319 403,892 404,450 Office and miscellaneous 147,265 135,068 295,477 373,791 Travel 67,451 57,713 183,225 222,066 Amortization 36,492 49,358 115,403 132,186 Rent (Note 8) 6,884 30,778 67,633 103,129 Filing and transfer agent fees 3,444 8,192 48,237 20,056 Non cash financing expense - - - 181,258 Loss from Operations 497,207 4,547,838 3,019,309 11,632,583 Other Expense Foreign exchange loss (gain) 17,320 1,018,320 (338,414) 925,131 Net Loss and Comprehensive Loss for Period (514,527) (5,566,158) (2,680,895) (12,557,714) Deficit During Development Stage, Beginning of Period (44,339,497) (31,309,195) (42,173,129) (24,317,639) Deficit During Development Stage, End of Period $(44,584,024) $(36,875,353) $(44,854,024) $(36,875,353) Loss Per Share – Basic and Diluted $(0.01) $(1.96) $(0.07) $(4.62) Weighted Average Number of Common Shares Outstanding 50,867,833 2,832,856 39,014,078 2,716,625 See Notes to the Interim Consolidated Finacial Statements Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Cash Flows Unaudited and Prepared by Management (Expressed in Canadian Dollars) Three Months Ended December 31, Nine Months Ended December 31, 2009 2008 2009 2008 Cash Provided By (Used In) Operating Activities Net loss for the period $ (514,527 ) $ (5,566,158 ) $ (2,680,895 ) $ (12,557,714 ) Items not involving cash: Advertising and media development - - 17,655 - Interest and accretion (137,543 ) 1,442,141 177,877 2,882,432 Product development - 480,462 - 1,603,460 Investor relations 47,081 111,031 82,392 573,447 Amortization 36,492 49,358 115,403 132,186 Non cash financing expense - - - 181,258 Foreign exchange loss (gain) 298,328 827,486 (83,071 ) 723,013 Changes in non-cash working capital items 5,423 420,153 222,824 (163,672 ) (264,746 ) (2,235,527 ) (2,147,815 ) (6,625,590 ) Investing Activity Purchases of property and equipment (148,355 ) (374,749 ) (226,219 ) (680,937 ) Financing Activities Advances from related parties (458,834 ) 1,305,600 (106,043 ) 1,413,493 Proceeds from issuance of common shares 1,480,710 - 3,216,960 2,169,955 Change in Convertible Notes - - (11,027 ) 2,250,818 Repayments of long-term debt - - - (66,391 ) Change in of promissory notes (452,935 ) 1,622,596 (887,759 ) 1,622,596 Proceeds from share subscriptions (229,598 ) (212,564 ) - - 339,343 2,715,632 2,212,131 7,390,471 Increase (Decrease) in Cash During Period (73,758 ) 105,356 (161,903 ) 83,944 Cash and Cash Equivalents, Beginning of Period 136,624 142,025 224,769 163,437 Cash and Cash Equivalents, End of Period $ 62,866 $ 247,381 $ 62,866 $ 247,381 Supplemental non-cash financing information The issuance by the Company of 35,000 broker warrants as a cost of completing a security offering $ - $ - $ 21,925 $ - See Notes to the Interim Consolidated Finacial Statements Valcent Products Inc. (A Development Stage Company) Notes to the Interim Consolidated Financial Statements Unaudited and Prepared by Management (Expressed in Canadian Dollars) 1.Nature of Business and Ability to Continue as a Going Concern Valcent Products Inc. (the “Company”) was incorporated under the Alberta Business Corporations Act on January 19, 1996.The Company is in the development stage and is engaged principally in the research and development of consumer and industrial products and processes for global markets. These consolidated interim financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) applicable to a going concern, which assumes the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company incurred a net loss of $2,680,895 for the nine months ended December 31, 2009 and as at December 31, 2009 the Company had total accumulated deficit of $ 48,091,394 and a working capital deficiency of $1,576,148. The Company’s ability to continue as a going concern is dependent upon the economic development of its products, the attainment of profitable operations and the Company’s ability to obtain further financing. The Company is currently seeking additional funding to finance its operations and obligations. Management is considering all possible financing alternatives, including equity financing, debt financing, joint-venture, corporate collaboration and licensing arrangements.However, there can be no assurance that the Company will be successful in its financing attempts. These consolidated financial statements do not include any adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern. On June 22, 2009, the shareholders of the Company approved a special resolution to reorganize the capital structure of the Company by a share consolidation of its common shares on the basis of eighteen old shares for one new share (18:1) which became effective July 16, 2009. All references to common shares, stock options and warrants and their related pricing in these financial statements give effect to the share consolidation, unless otherwise noted. 2.Significant Accounting Policies These unaudited interim consolidated financial statements have been prepared by the Company in accordance with Canadian GAAP, using the same accounting policies and methods as per the year ended March 31, 2009 with the following addition.They do not include all the disclosures required for annual financial statements under Canadian GAAP, and should be read in conjunction with the most recent annual consolidated financial statements of the Company. The results of operations for the nine months ended December 31, 2009 are not necessarily indicative of those to be expected for the entire year ending March 31, 2010. Recently adopted accounting pronouncement Goodwill and intangible assets The CICA issued new Handbook Section 3064, “Goodwill and Intangible Assets”, which will replace Section 3062, “Goodwill and Other Intangible Assets”. The new standard establishes revised standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets. The new standard also provides guidance for the treatment of preproduction and start-up costs and requires that these costs be expensed as incurred.The Company adopted the new standard on April 1, 2009. The adoption of this standard has not had any significant impact on these consolidated financial statements. Future accounting and reporting changes i)Business combinations, consolidated financial statements and non-controlling interest In January 2009, the CICA issued CICA Handbook Section 1582, “Business
